IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CORY PARSON, Individually                     )
and as Personal Representative of the         )
Estate of Robert Lee Parson,                  )
                                              )     C.A. No. K19C-07-035 NEP
                   Plaintiff,                 )
                                              )
      v.                                      )
                                              )
BRETT S. BLEMLE, PA-C,                        )
ROBERT FRANKEL, M.D.,                         )
BAYHEALTH MEDICAL                             )
CENTER, INC., and BAYHEALTH                   )
EMERGENCY PHYSICIANS, LLC,                    )
                                              )
                   Defendants.                )

                                Submitted: May 23, 2022
                                Decided: June 24, 2022

                  MEMORANDUM OPINION AND ORDER

           Plaintiff’s Motion in Limine to Exclude Statistical Evidence
                                   GRANTED
    Plaintiff’s Motion in Limine to Preclude Irrelevant and Unduly Prejudicial
                Testimony of Brett S. Blemle, PA-C’s Military Service
                                      DENIED

 Plaintiff’s Motion in Limine to Preclude Defendant’s Pathology Expert, Michael
  Johnson, M.D. From Offering any Opinion or Testimony on Cause of Death or
                             Possible Causes of Death
                                   GRANTED

 Plaintiff’s Motion in Limine to Preclude Testimony or Allusion to Alleged Third
                                 Party Negligence
                                   GRANTED

   Defendant Brett S. Blemle PA-C’s Motion in Limine to Preclude Evidence or
       Reference to any Alleged Damages Sustained by Tammy L. Riggins
                                 GRANTED
  Defendant Brett S. Blemle, PA-C’s Motion In Limine to Preclude Unqualified
    Standard of Care Testimony of Plaintiff’s Expert David Brewster, M.D.
                                  DENIED

   Defendant Robert Frankel, M.D.’s Motion In Limine to Preclude Unqualified
     Standard of Care Testimony of Plaintiff’s Expert David Brewster, M.D.
                                  DENIED

Defendants Bayhealth Medical Center, Inc. and Bayhealth Emergency Physicians,
LLC’s Motion In Limine to Exclude Testimony and Argument that Dr. Frankel is
   Their Agent or Apparent Agent, or in the Alternative, Motion for Summary
            Judgment as to Agency Claims Regarding Dr. Frankel
                                  DENIED


Kelley M. Huff, Esquire, Shelsby & Leoni, Attorney for Plaintiff.

Colleen D. Shields, Esquire, and Alexandra D. Rogin, Esquire, Eckert Seamans
Cherin & Mellott, LLC, Attorneys for Defendant Brett S. Blemle, PA-C.

Maria R. Granaudo Gesty, Esquire, and Daniel P. Martz, Esquire (of counsel),
Burns White, LLC, Attorneys for Defendant Robert Frankel, M.D.

James E. Drnec, Esquire, and Katherine J. Sullivan, Esquire, Wharton Levin
Ehrmantraut & Klein, P.A., Attorneys for Defendants Bayhealth Medical Center,
Inc., and Bayhealth Emergency Physicians, LLC.

Primos, J.




                                        2
       Before the Court are several motions in limine and one motion for summary
judgment. This matter involves a healthcare negligence suit filed by Plaintiff Cory
Parson (hereinafter “Plaintiff”), individually and as personal representative of the
estate of Robert Lee Parson (hereinafter “Decedent”). The Defendants in this case
are Brett S. Blemle, PA-C (hereinafter “Mr. Blemle”), Robert Frankel, M.D.
(hereinafter “Dr. Frankel”), and Bayhealth Medical Center, Inc., and Bayhealth
Emergency Physicians, LLC (hereinafter collectively “Bayhealth”).


                I.      FACTUAL AND PROCEDURAL BACKGROUND1


       Decedent went to Milford Memorial Emergency Department by ambulance,
experiencing acute back pain, on May 21, 2018.2 He had been lying on his bathroom
floor for approximately two hours, and each time he had tried to get up, he was
stricken with back pain that nearly made him pass out.3 At the emergency room, he
was seen by Mr. Blemle, a physician assistant.4 Mr. Blemle noted many potential
ailments in his differential diagnosis of Decedent, which included the displacement
of an inferior vena cava filter (hereinafter “IVC filter”).5 Upon further review, and
after ordering scans,6 at approximately 4:32 p.m. Mr. Blemle diagnosed Decedent



1
  The facts are derived from the complaint and the motions in limine before this Court and are
intended merely to provide a factual background for the motions; therefore, they should not be
viewed as uncontroverted facts.
2
  Compl. ¶9.
3
  Id.
4
  Id. ¶11.
5
  See Pl.’s Motion In Lim. to Exclude Statistical Evidence, Ex. C, Blemle Dep. Tr. at 84:21–85:20
(“[I] did note that he did have an IVC filter, so I wanted to make sure obviously that’s okay. . . .
We’ll there’s always concerns that it’s a foreign body in the body and it can move. There’s other
things that can happen . . .Hemorrhage.”).
6
  Compl. ¶13.
                                                  3
“with a lumbar strain and acute left sided low back pain without sciatica,” and
prescribed various pain medications.7
       Decedent’s fiancée, Tammy Riggins (hereinafter “Ms. Riggins”), picked him
up from the hospital, took him to fill his prescriptions, and then took him back to his
home.8 According to the audit report, at 5:53 p.m. that evening, Dr. Frankel, as Mr.
Blemle’s supervising physician, co-signed Mr. Blemle’s charts for Decedent after
reviewing them for what appears to be no more than three seconds.9
       The next morning, Decedent continued to be in pain that caused him, once
again, to be unable to move.10 He sent Ms. Riggins an emergency text message, but
by the time Ms. Riggins got a neighbor to check on Decedent, he was unresponsive.11
Decedent was then transported to the hospital, where he was pronounced dead.12
According to the autopsy report, the cause of death was “Abdominal Hemorrhage
associated with IVC filter displacement.”13
       This memorandum opinion sets forth the Court’s decision on the motions
following oral argument on May 9, 2022. The Court will begin its analysis by
examining the motions in limine filed by Plaintiff in this case. The Court will then
address Defendants’ motions in limine and the summary judgment motion.




7
  Id. ¶15.
8
  Id.
9
  Pl.’s Resp. to Bayhealth’s Mt. in Lim. to Exclude Test. and Arg. that Dr. Frankel is Their Agent
or Apparent Agent, or in the Alternative, Motion for Summ. J. as to Agency Claims Regarding Dr.
Frankel, Ex. D (showing that Dr. Frankel viewed Decedent’s chart at 5:53:37 p.m. and signed the
clinical note at 5:53:40 p.m.). There is a dispute among the parties about the interpretation of these
documents. See Oral Arg. Tr. at 83: 12–14.
10
   Compl. ¶18.
11
   Id. ¶19.
12
   Id. ¶20.
13
   Compl. ¶21.
                                                   4
                                          II.    DISCUSSION


       A. Plaintiff’s Motions in Limine


       1. Motion in Limine to Exclude Statistical Evidence


       Plaintiff argues that Defendants are planning to offer statistical evidence
regarding the rarity of Plaintiff’s injury in violation of the rule set forth in Timblin
v. Kent General Hospital, Inc.14 The proffered evidence is summarized as follows:
              (1) From the report of Dr. Jill Baren (Dr. Frankel’s expert):
       “Massive abdominal hemorrhage secondary to rupture of the IVC or
       aorta or another artery by a displaced IVC filter is a rare complication
       of IVC placement. Most emergency physicians or emergency
       department PAs will never see a patient with this condition.”15
             (2) From the report of Dr. Michael Johnson (joint defense
       expert): “[T]ine or strut perforations [of an IVC filter] . . . “are not
       uncommon . . . but uncommonly the cause of hemorrhaging of the
       type discovered at autopsy.”16
       In Timblin, the Delaware Supreme Court held that the trial court had erred in
allowing the defense to present evidence that most patients who experience
cardiopulmonary arrest die or suffer brain damage, thus allowing the jury to draw an
improper inference that the plaintiff’s injuries had not resulted from the defendant’s
negligence.17 The Court found that “[t]he statistical probability of death or brain
damage following a cardiac arrest cannot be used to show that [the defendant] acted
in conformity with the applicable standard of care.”18 In Wong v. Broughton19,

14
   640 A.2d 1021, 1022 (Del. 1994).
15
   Pl.’s Mt. in Lim. to Exclude Statistical Evidence, Ex. A, Dr. Baren Rpt. at 3.
16
   Pl.’s Mt. in Lim. to Exclude Statistical Evidence, Ex. B, Dr. Johnson Rpt. at 4.
17
   640 A.2d at 1026.
18
   Id. at 1024; cf. Balan v. Horner, 706 A.2d 518, 521 (Del. 1998) (“It is settled law that a plaintiff
cannot use evidence that a medical procedure had an unusual outcome to create an inference that
the proper standard of care was not exercised.” (internal quotations and citations omitted)).
19
   204 A.3d 105 (Del. 2019).
                                                  5
however, the Supreme Court recognized that the use of statistical evidence may be
appropriate in a medical negligence case, such as when it relates to the experience
of the experts, provides background information, or simply establishes the rarity of
the injury.20 In the instant case, while the proffered evidence is not “statistical” per
se (i.e., dealing with percentages or numerical prevalence of a condition), it is similar
to statistical evidence in that it focuses on the rarity of a condition.
       At oral argument, counsel for Mr. Blemle asserted that the low incidence of
the condition (i.e., hemorrhaging caused by IVC displacement) would have made it
easier for Mr. Blemle to eliminate IVC displacement from his differential diagnosis
as a potential cause of Decedent’s lower back pain.21 Similarly, counsel for Dr.
Frankel argued that the evidence would support the conclusion that Decedent’s
charts did not raise a red flag when Dr. Frankel was reviewing and signing off on
Mr. Blemle’s workup.22 The factual record, however, supports neither of these
arguments.
       As to Mr. Blemle, the relevance of the frequency of this sort of hemorrhaging
is minimal, given that Mr. Blemle, by his own admission, recognized that the IVC
filter was potentially an issue, and specifically that the IVC filter could move and
cause hemorrhaging.23 Moreover, Mr. Blemle gave no indication in his deposition
that he considered the rarity of the condition in determining whether IVC filter
displacement had caused Decedent’s symptoms. Finally, Mr. Blemle testified that
he eliminated internal hemorrhaging as a potential cause of Decedent’s complaints
not because of the rarity of hemorrhaging resulting from IVC displacement but


20
   Id. at 110.
21
   Oral Arg. Tr. at 13: 2–14:13.
22
   Id. at 21:4-22:23.
23
   Mr. Blemle testified that when attempting to assess the causes of Decedent’s condition, he had
noted the placement of an IVC filter and “wanted to make sure obviously that’s okay,” and that he
was concerned that the filter might have been displaced. When asked about any potential dangers
if the IVC filter had been displaced, Mr. Blemle answered, without equivocation, “[h]emorrhage.”
Pl.’s Motion in Lim. to Exclude Statistical Evidence, Ex. C, Blemle Dep. Tr. at 84:7 to 85:20.
                                                 6
because he “did not see any bruising on [Decedent’s] back.”24 Thus, in Mr. Blemle’s
case the relevant inquiry is whether, having recognized the risk of hemorrhage, he
breached the standard of care in evaluating and rejecting it as the cause of Decedent’s
complaints.
       Similarly, there is no indication from Dr. Frankel’s deposition that he took the
rarity of the condition into consideration when considering Decedent’s case. Indeed,
Dr. Frankel did not even recall reviewing Mr. Blemle’s medical charts during his
deposition.25
       In short, because there is no evidence that either Mr. Blemle or Dr. Frankel
considered the rarity of the condition in reaching their conclusions in this case, the
proffered evidence carries little to no probative value, and that value is substantially
outweighed by the dangers of unfair prejudice, confusion of the issues, and
misleading the jury. Delaware Rule of Evidence 403 provides that “[t]he court may
exclude relevant evidence if its probative value is substantially outweighed by a
danger of one or more of the following: unfair prejudice, confusing the issues,
misleading the jury . . . .”26 As the Timblin Court noted, “evidence of statistical
probability creates a substantial risk of jury confusion and unfair prejudice because
such evidence may lead a jury to decide a case based on what happens normally
instead of what happened in the case before it.”27 In this case, presentation of
evidence of the rarity of hemorrhage caused by IVC displacement could encourage
an improper inference on the part of the jury—e.g., that because the condition is rare,
Mr. Blemle and Dr. Frankel could be “excused” for failing to deduce that it was the
cause of Decedent’s complaints, although there is no evidence in the record that


24
   Pl.’s Motion in Lim. to Exclude Statistical Evidence, Ex. C, Blemle Dep. Tr. at 88:4-6.
25
   Plaintiff’s Resp. to Def. Bayhealth’s Mt. in Lim. to Exclude Test. and Arg. that Dr. Frankel is
Their Agent or Apparent Agent, or in the Alternative, Motion for Summ. J. as to Agency Claims
Regarding Dr. Frankel, Ex. C, Dep. Tr. of Robert Frankel, M.D. at 24:2, 24:15 (Dr. Frankel
repeating that “[he] do[es]n’t recall that day.”).
26
   D.R.E. 403.
27
   Timblin, 640 A.2d at 1025.
                                                   7
either one relied upon that rarity to reach any diagnostic conclusions. In other words,
the jury could be tempted to decide the case based on what happens “normally”—
i.e., the health care provider eliminates a potential diagnosis based on rarity of a
condition—rather than what happened in this case.
       The Court finds unpersuasive Mr. Blemle’s additional argument that, as in
Wong, the proffered evidence goes to the “experience” of the experts, provides
“background information,” or merely shows the rarity of the injury. There is no
indication that the evidence has any bearing on the experts’ experience or
credentials. Moreover, as discussed supra, the evidence represents more than mere
background or basic information—rather, it is apparent that it would be used to
justify Mr. Blemle’s and Dr. Frankel’s decisions regarding Decedent’s treatment,
even though there is no evidence that either provider considered it.28
       Finally, precluding the evidence in question will not prevent Defendants from
making other arguments (if supported by expert testimony) that they have advanced
in opposition to this motion, including the contention that Decedent was not
experiencing hemorrhaging while in the emergency room.29 In addition, the decision
to preclude this evidence is dependent upon the unique facts of this case. A different
factual scenario, in another case, could render the challenged information probative.
       For the foregoing reasons, the motion is GRANTED.




28
   The Court also finds unconvincing the argument of Mr. Blemle’s counsel that Mr. Blemle was
not cross-examined about this point at his deposition because it was a discovery deposition. Mr.
Blemle’s counsel was certainly not prevented from cross-examining him about the issue if it was
felt to be important, and again, it is evident from his direct deposition testimony that he did not
consider the rarity of the condition in reaching his diagnosis. Cf. Vandenbraak v. Alfieri, 2005
WL 1242158, at *5 (D. Del. May 25, 2005) (“Thus, if the defendants chose not to ask questions
[at the discovery deposition of their expert], they must live with that choice. They cannot now be
heard to complain about living with the record they had a hand in creating.”); Barrow v.
Abramowicz, 931 A.2d 424, 432 (Del. 2007) (explaining that a defendant cannot complain about
the use of a discovery deposition at trial (citation omitted)).
29
   See Frankel’s Resp. to Pl.’s Mt. in Lim. to Exclude Statistical Evidence at ¶ 2.
                                                   8
       2. Motion in Limine to Preclude Irrelevant and Unduly Prejudicial
          Testimony of Brett S. Blemle, PA-C’s Military Service


       Plaintiff is seeking to exclude any mention of Mr. Blemle’s prior military
experience as an Army doctor under DRE 403. Mr. Blemle spent a significant
amount of time as an Army medic. Specifically, he joined the Army at eighteen as
a combat medic and later deployed with the Army National Guard to Iraq for a year
and a half before returning in 2006.30 Plaintiff argues that the evidence of Mr.
Blemle’s credentials is “irrelevant” and “unduly prejudicial” because it would garner
“unfair sympathy” for Mr. Blemle.31 For this notion, Plaintiff points to Sammons v.
Doctors for Emergency Services, P.A.32
       In Sammons, the trial judge had precluded the plaintiff’s expert from
explaining, during the expert’s video-taped deposition, that he would be unavailable
for trial because he had been called up for military duty two months before trial.33
Instead, the trial judge had provided a general explanation regarding witness
unavailability to avoid improper sympathy for the expert due to his military service.
On appeal, the Supreme Court noted that it was customary for the trial judge to
inform the jury that a witness was unavailable and that the reason for the
unavailability was irrelevant, and held that the plaintiff had suffered no unfair
prejudice from being prevented from informing the jury that the witness was
unavailable due to military service.34
       In this case, by contrast, the issue is not the reason for an expert witness’
unavailability, but the basis for the experience and credentials of a defendant in a
medical negligence case.         While the expert’s then-current military service in


30
   Pl.’s Mt. in Lim. to Preclude Irrelevant and Unduly Prejudicial Test. of Def. Brett S. Blemle,
PA.’C’s Military Service at 2.
31
   Id. at 2–3.
32
   913 A.2d 519 (Del. 2006).
33
   Id. at 537.
34
   Id.
                                                9
Sammons was irrelevant (i.e., as the explanation for his unavailability), in this case
Mr. Blemle’s prior medical experience in the military has significant probative value
that is not substantially outweighed by the danger of unfair prejudice.
       This Court has “broad discretion in determining the relevance of . . .
background evidence concerning a witness.”35                     Here, Mr. Blemle’s military
experience is directly related to his credentials and experience.36 It is important for
the jury to know that Mr. Blemle gained much of his medical experience in the
military, including combat environments, where he would have been exposed to
trauma and emergency situations. The Court further finds that the probative value
of this evidence is not substantially outweighed by the danger of unfair prejudice,
i.e., the danger that the jury would inappropriately sympathize with Mr. Blemle due
to his military service.37 Therefore, the motion is DENIED.


       3. Motion in Limine to Preclude Defendant’s Pathology Expert, Michael
          Johnson, M.D. From Offering any Opinion or Testimony on Cause of
          Death or Possible Causes of Death

       Generally, when an expert offers a medical opinion, it should be stated in
terms of “a reasonable medical probability” or “a reasonable medical certainty.”38
This includes in-court testimony.



35
   Hignutt v. State, 958 A.2d 863, 867 (Del. 2008) (quoting Hull v. State, 889 A.2d 962, 964 (Del.
2005) (internal quotation marks omitted)).
36
   During oral argument Mr. Blemle’s counsel stated that there would be no attempt to argue that
“the jury should give [his experience] greater weight [due to his military service], or that he’s more
credible, or that he’s a hero, I’ll agree right out of the gates [sic] that we won’t attempt to do that
sort of improper testimony.” Oral Arg. Tr. at 37:13–16. Plaintiff’s counsel responded that this
addressed “really . . . what my concern was. To the extent that it’s used simply for background
information and to inform his experience level, I have no objection to that. . . .” Oral Arg. Tr.
38:9–12.
37
   Additionally, Mr. Blemle has been listed as a potential expert in this case, which would render
explanation of his experience and credentials important for that reason as well. See Second
Amended Pre-Trial Stipulation at ¶ 8 (D.I. 126).
38
   Floray v. State, 720 A.2d 1132, 1136 (Del. 1998).
                                                   10
       In Floray v. State, the Supreme Court was reviewing the testimony of an
expert concerning whether a child’s injuries were “consistent” with sexual abuse.39
The Supreme Court stated that the questioning was “improperly phrased,” i.e., asked
in terms of “consistency” rather than medical certainty or probability. However, the
Court noted that there was no objection preserved on that ground and examined the
testimony in the context of plain error, ultimately upholding admission of the
testimony.40 In Friedel v. Osunkoya,41 this Court did not allow an expert to testify
“that there were any other causes of death” because the expert was “not able to testify
to a reasonable degree of medical probability.”42 The Court did allow the expert to
attack the ultimate conclusion regarding the cause of death, but only due to his
appropriately qualified opinion that the autopsy was “inadequately performed.”43
       As this is a motion in limine, the Court will determine in advance whether the
proffered testimony is properly framed. As a preliminary matter, Dr. Frankel does
not intend “to elicit opinions from Dr. Johnson regarding cause of death, which is
the primary subject of plaintiff’s motion.”44            However, he does plan to elicit
testimony relating to 1) whether the IVC filter was the source of Decedent’s back
pain at the time he entered the ER, 2) whether the terminal event was acute, and 3)
whether the injury to the aorta had not occurred when Decedent was in the ER.45 At


39
   Id. at 1136 n.17.
40
   Id. at 1136–37.
41
   994 A.2d 746 (Del. Super. 2010)
42
   Id. at 750.
43
   Id.
44
   Frankel Resp. to Pl.’s Mt. in Lim. to Preclude Def.s’ Pathology Expert, Michael Johnson, M.D.
from Offering An Op. or Test. on Cause of Death or Possible Causes of Death (D.I. 134) at ¶3.
Dr. Johnson states in multiple portions of his deposition that he has “not given a cause of death
determination” and cannot do so “because [he] think[s] there are some gaps in [his] understanding
of what happened.” Pl.’s Mt. Lim. to Preclude Def.s’ Pathology Expert, Michael Johnson, MD
from Offering Any Op. or Test. on Cause of Death or Possible Causes of Death (D.I. 130) Ex. B,
Dep. Tr. of Michael Johnson, M.D. Tr. 24:8–9, 24:13–14. Mr. Blemle joined in Dr. Frankel’s
response. (D.I. 138).
45
   Frankel Resp. to Pl.’s Mt. in Lim. to Preclude Def.s’ Pathology Expert, Michael Johnson, M.D.
from Offering An Op. or Test. on Cause of Death or Possible Causes of Death at ¶5.
                                                 11
oral argument Plaintiff’s counsel stated that she does not contest any of these other
avenues of testimony.46 Therefore, the only issue left is whether Dr. Johnson may
attack the autopsy report by stating that there are unknown facts such as whether
Decedent suffered some type of trauma between his release from the hospital and
his death.47
       As noted supra, in Friedel the Court allowed the expert to attack the autopsy’s
ultimate conclusion because the expert offered a competent opinion that the autopsy
had been performed inadequately. However, here Dr. Johnson’s testimony does not
state or allude to the fact that the autopsy was improperly performed. In fact, during
his deposition he made various statements that reflect the opposite: 1) “I'm not
disagreeing with the medical examiner that they [sic] made a reasonable opinion
about cause of death”;48 2) “I'm not disputing what the medical examiner said or
their [sic] reasoning.”49
        Dr. Johnson’s deposition reveals that he feels that there are “uncertainties”
about the cause of death because of gaps in information, and that he wishes to point
out and explore those uncertainties in his testimony. However, the standard for
medical testimony, and experts in general, exists because a jury tends to give greater
weight to the words of an expert. This Court has previously stated that
       [a] medical expert may not speculate as to the possible medical causes
       or consequences, and must limit the testimony to causes or
       consequences that are reasonably probable. . . . Such speculation is
       precisely what a Trial Judge is supposed to screen out when exercising
       his gatekeeping role under Daubert. . . . It would be very misleading to
       permit the Defendants to confuse the jury by making an unproven


46
   Oral Arg. Tr. 43:23–44:2, 44:8–9 (“And paragraph 7 of Dr. Frankel’s response, there’s an A, B,
and C of opinions to be offered, and I’m not taking any exceptions to those. . . . I’m not disputing
that he can’t offer that testimony at trial, Your Honor.”).
47
   Counsel for Dr. Frankel and for Mr. Blemle agreed during oral argument that such testimony
should be allowed, or at least that the Court’s decision should be deferred on this issue.
48
   Ex. B, Dep. Tr. of Michael Johnson, M.D. 21:19–22 (emphasis supplied).
49
   Id. at 33:23–34:1 (emphasis supplied). See Autopsy Report, (attached as Ex. A to Pl.’s Mt. in
Lim. to Preclude Def.s’ Pathology Expert, Michael Johnson, M.D.).
                                                  12
       causal connection a defensive sword in the form of an alternative
       explanation for Plaintiffs' illness.50
       In this case, it would be improper to allow a medical expert who concedes in
his deposition that he can neither identify another cause of death to a reasonable
degree of medical probability or certainty,51 nor challenge the autopsy’s conclusion
or performance,52 to speculate regarding other potential causes of death that are not
supported by competent expert testimony. This motion is GRANTED.


       4. Motion in Limine to Preclude Testimony or Allusion to Alleged Third
          Party Negligence

       Plaintiff seeks to preclude any mention of third-party negligence by parties
not named in the complaint. As noted supra, an expert in a medical negligence case
must give an opinion that meets the requirements of “medical certainty” or “medical
probability.”      In addition, for an expert to give an opinion regarding a non-
physician’s breach of the standard of care, the expert must be “familiar with the
degree of skill ordinarily employed in the field of medicine on which he or she will
testify.”53
       Defendants point the Court to the testimony of Plaintiff’s retained expert, Dr.
David Brewster, regarding the radiologist’s potential mistakes. The pertinent
testimony reads as follows:




50
   Minner v. Am. Mortg. & Guar. Co., 791 A.2d 826, 867–68 (Del. Super. 2000).
51
   E.g., “What I'm saying is that this person had other medical hist—medical history that was—
that were risk factors for sudden death, and in the context of not knowing exactly how this bleeding
happened I'm—I'm not certain that there were not other contributing conditions or perhaps another
primary condition that was underlying this abdomen hemorrhage.” Pl.’s Mt. in Lim. to Preclude
Def.s’ Pathology Expert, Michael Johnson, MD, Ex. B, Dep. Tr. of Michael Johnson, M.D. at
21:22–23:6. Dr. Johnson goes on to theorize that “maybe he fell at home and somehow injured
his abdomen and in the process it caused a puncture . . . .” Id. at 32:22–24.
52
   See supra notes 48–49.
53
   18 Del. C. § 6854.
                                                  13
       Q. Did the radiologist who interpreted that scan raise any red flags for
       the ED personnel about the position of the IVC filter or penetration of
       struts?
       A. Shockingly, the radiologist didn't mention one word about the
       presence of an IVC filter, let alone any possible complication. So, no,
       they got no -- from the radiologist, they got no help.
       Q. Is it your opinion that the radiologist should have mentioned
       something?
       A. I would think so, but, gosh, you are going to trample on me for giving
       radiology opinions. Yes, I think he should have seen that. Just as Blemle
       says he didn't see it, I think Blemle, if he looked at it, should have seen
       it. But in any case, it was there, even though that scan was not designed
       to really offer any opinions about a vena cava filter.54
       This Court, however, has no basis to conclude that Dr. Brewster is qualified
to provide expert testimony as to the appropriate standard of care for a radiologist.
Indeed, Dr. Brewster impliedly conceded that he is not qualified to opine on a
radiologist’s standard of care when he stated, “[Y]ou are going to trample on me for
giving radiology opinions.”55 Moreover, there is no indication that he provided any
opinions about the radiologist’s actions to a reasonable degree of “medical certainty”
or “medical probability”—nor was he asked to do so.
       In his response to this motion, Mr. Blemle relies upon Friedel for the
proposition that a defendant, in challenging the plaintiff’s expert opinions, may rely
upon opinions of experts that are not rendered to a reasonable degree of medical
certainty or probability.56 This is an incorrect characterization of the holding in
Friedel. As explained supra, in Friedel, while this Court allowed the defense expert
to attack the conclusion of the autopsy regarding cause of death due to the defense
expert’s properly founded opinion that the autopsy had been improperly performed,
the defense expert could not testify regarding other potential causes of death because

54
   Def. Frankel’s Suppl. Exs. in Supp. of Mts. Relating to Pl.’s Expert, Dr. Brewster, Ex. 1, Dep.
Tr. of Dr. Brewster at 41–42 at 43:3–14.
55
   Id. at 43:12–13.
56
   Def. Blemle Joinder to Resp. of Def. Frankel to Pl.’s Mt. in Lim. to Preclude Defs.’ Pathology
Expert, Michael Johnson, M.D. from Offering Any Op. or Test. on Cause of Death or Possible
Causes of Death (D.I. 138) at 3.
                                               14
he could not do so to a reasonable degree of medical probability or certainty.57
Because there is no properly founded opinion before the Court regarding the
radiologist’s alleged negligence in this case, testimony regarding that negligence, by
Dr. Brewster or otherwise, will not be allowed.                Accordingly, this motion is
GRANTED.58


       B. Defendants’ Motions in Limine and Motion for Summary Judgment


       1. Defendant Blemle’s Motion to Preclude Evidence or Reference to any
          Alleged Damages Sustained by Tammy L. Riggins


       Mr. Blemle seeks to preclude Ms. Riggins’s testimony related to her damages.
Plaintiff argues that there are portions of her testimony that are relevant in describing
the days leading up to Decedent’s death, but concedes that testimony regarding Ms.
Riggins’s own emotional or other damages should be precluded.59
       The Court has reviewed Ms. Riggins’s deposition and finds that a substantial
portion of her testimony would be relevant to provide the background for the hours
leading up to Decedent’s death, along with information regarding his back pain that
was allegedly misdiagnosed by Mr. Blemle. In addition, Ms. Riggins provides
information about the medicines Decedent was taking at the time, their frequency,
and the medical conditions that accompanied some of his ailments (e.g., Decedent’s


57
   994 A.2d at 750.
58
   This ruling would also apply to any allegations of negligence by employees of the University of
Pennsylvania who provided care to Decedent—i.e., without competent expert testimony, no such
allegations may be presented to the jury.
    In addition, given the Court’s decision on this motion, Bayhealth’s pending Motion in Limine
to Preclude Testimony and Argument That Bayhealth Violated the Standard of Care (D.I. 143) has
been rendered moot. The Court further notes that Plaintiff was the only party that responded to
this motion and took “no position.” D.I. 150.
59
   Although Ms. Riggins lived with Decedent, she is not entitled to damages because they were
not married. See 10 Del.C. § 3724 (providing that an action for wrongful death “shall be for the
benefit of the spouse, parent, child and siblings of the deceased person”).
                                                  15
gout). Finally, due to the death of Decedent, Ms. Riggins, along with Decedent’s
son, are the only witnesses who have substantial knowledge about Decedent’s life
that may play a role in the determination of potential damages related to Cory
Parson’s claim of wrongful death. For instance, Ms. Riggins may testify as to events
or circumstances that both she and Cory Parson experienced, and as to Decedent’s
relationship with his son (e.g., the activities in which they engaged together). By the
same token, any testimony by Ms. Riggins about events or circumstances that Cory
Parson did not experience would be of questionable relevance, and Plaintiff should
avoid eliciting such testimony.
      For all these reasons, Ms. Riggins will not be excluded as a witness, but she
may not speak to her own emotional or financial damages at trial or otherwise
provide irrelevant testimony. In addition, the Court will entertain a request from
Defendants for an appropriate limiting instruction regarding Ms. Riggins’s
testimony. Therefore, this motion is GRANTED with the indicated clarifications.


      2. Defendant Blemle’s and Defendant Frankel’s Motions in Limine to
         Preclude Unqualified Standard of Care Testimony of Plaintiff’s
         Expert David Brewster, M.D.


       Plaintiff has identified David Brewster, M.D., as an expert in vascular
surgery. Mr. Blemle asserts that Dr. Brewster lacks the expertise required to call
into question the decision-making process of an emergency medicine physician
assistant when he has not practiced, and does not currently practice in, the field of
emergency medicine. In addition, Mr. Blemle contends that, even if admitted, Dr.
Brewster’s testimony would be needlessly cumulative because Plaintiff has multiple
standard-of-care experts. Dr. Frankel argues along similar lines regarding Dr.
Brewster’s qualifications, but specifically related to his ability to speak to the
standard of care of an emergency physician. Finally, Dr. Frankel also argues that
Dr. Brewster’s testimony would be needlessly cumulative.
                                          16
       In a medical negligence case, “No person shall be competent to give expert
medical testimony as to applicable standards of skill and care unless such person is
familiar with the degree of skill ordinarily employed in the field of medicine on
which he or she will testify.”60 In other words, the proffered expert “[m]ust
demonstrate familiarity with the field of medicine practiced by the [treating
doctor],”61 and “each case must be carefully judged by its particular facts and
circumstances.”62
       This case is distinguishable from Mr. Blemle and Dr. Frankel’s cited case,
Peters v. Gelb, as in that case, the proffered expert “had not himself performed the
operation in question for some fifteen to twenty years, and [the trial court] held that
he was not qualified to testify as an expert in this specialized field of medicine which
had undergone recent material developments.”63 Similarly, in Werner v. Nanticoke
Memorial Hospital, Inc., the trial court held that a Board-certified neurologist could
not testify to the standard of care of an emergency room physician because the
neurologist at issue had only moonlighted in the emergency room decades prior to
the incident and, as he conceded, many of the standards had changed since then. 64
In addition, the court noted that the drug at issue in the case was not approved by the
FDA until decades after the neurologist had moonlighted in the emergency room.65
       Neither of these cases aligns factually with the instant one. Here, Dr. Brewster
had last been a consultant in the emergency room four years prior to the incident—
not decades—and there is no proffered evidence or testimony that there have been
“material” changes or developments in the standard of care related to identifying and




60
   18 Del. C. § 6854.
61
   Werner v. Nanticoke Mem'l Hosp., Inc., 2014 WL 5713137, at *2 (Del. Super. Nov. 3, 2014).
62
   Peters v. Gelb, 314 A.2d 901, 903 (Del. 1973).
63
   Id.
64
   2014 WL 5713137, at *1.
65
   Id.
                                               17
treating IVC displacement.66 In addition, Dr. Brewster has inserted “quite a number
of” IVC filters (one hundred or more) and “over the years [has] been consulted in
regard to problems with filters.”67 He testified that the last time he removed a filter
was in the “latter part of 2014”—less than four years prior to the incidents in
question.68 One or two of the filters he removed had “some strut perforations.”69
More importantly, he is aware of the standard of care for an emergency physician,
or physician assistant, when a patient presents possible symptoms related to strut
perforation.70
       Therefore, this is a scenario more akin to that in Baoust v. Kraut,71 where the
Supreme Court recognized that “the diagnosis and treatment of some medical
problems may be of concern to doctors of different specialties, and in an area of
concurrent expertise, a common standard of care may be shared.”72 In this case, Dr.
Brewster’s testimony indicated that regardless of the specialty, i.e., emergency
physician or vascular surgeon, there is a commonly shared standard of care to
eliminate the potential threat of IVC displacement when evaluating a patient who
has an IVC filter and presents with symptoms that are indicative of potential
displacement, such as abdominal back pain.73


66
   Def. Frankel’s Suppl. Exs. in Supp. of Mts. Relating to Pl.’s Expert, Dr. Brewster, Ex. 1, Dep.
Tr. of Dr. Brewster at 6:1–10:21, 64–65.
67
   Id. at 10–12.
68
   Id. at 9-12.
69
   Id. at 12:11-12.
70
   Id. at 65:21–66:4.
71
   377 A.2d 4 (Del. 1977) (holding that “a specialist in infectious diseases . . . may not competently
testify on issues of neurosurgical technique or judgment, just as . . . a neurosurgeon may not
competently testify on the proper treatment of infections unrelated to neurological disorders. But
surely, each may competently testify on the question of whether performance of a particular
neurosurgical procedure was necessary to cure or prevent a specific infection.”).
72
   Id. at 7.
73
    See Def. Frankel’s Suppl. Exs. in Supp. of Mts. Relating to Pl.’s Expert, Dr. Brewster, Ex. 1,
Dep. Tr. of Dr. Brewster at 41–42 (explaining that he stands by his general statement that if a
patient with a known IVC filter presents with symptoms of abdominal or back pain, the
complication of an IVC filter must be considered and further investigation is required pursuant to
the standard of care).
                                                 18
       In addition, “[i]t is well established in Delaware that a physician may offer an
opinion on the standard of care of a non-physician, such as a physician's assistant . .
. .”74 “A physician need only establish his or her familiarity with the degree of skill
ordinarily employed by a practitioner of the type about which he or she will be
offering an opinion, in order for the opinion to be judicially acceptable.”75 This
Court finds that Dr. Brewster has demonstrated his familiarity with the skill
ordinarily employed by a physician assistant, and is qualified to opine regarding the
standard of care for Mr. Blemle in this case.76
       With regard to Dr. Frankel, Dr. Brewster is aware that an emergency physician
is “required to review—if not see the patient, he is required to at least review the
record of all patients seen by his, by physician extenders [sic] under his supervision.
He is required to review those within 24 hours.”77 In addition, the Court finds
unpersuasive Dr. Frankel’s argument that Dr. Brewster’s lack of experience with the
interpretation of audit trails disqualifies him from speaking to the issues in this case.
Thus, Dr. Brewster is qualified to render a standard of care opinion regarding Dr.
Frankel’s supervisory capacity in this case.
       Lastly, the Court addresses Mr. Blemle’s argument that Dr. Brewster’s
testimony would be needlessly cumulative. The fact that two medical experts have

74
   Dishmon v. Fucci, 32 A.3d 338, 343 (Del. 2011) (citing Divita v. Sweeney, 2010 WL 5313492
at *2 (Del. Super. Nov. 29, 2010)).
75
   Id. (citing Divita, 2010 WL 5313492, at *2).
76
   See Dep. Tr. of Dr. Brewster at 41–42 (outlining his reasoning and familiarity with the standard
for a PA and specifically as that standard relates to Mr. Blemle’s actions). In this matter the PA,
Mr. Blemle, acknowledged that there was a risk of hemorrhaging from the IVC filter, and thus the
standard of care issue relates to whether the PA made the correct decision regarding how to
eliminate or ameliorate that risk. This standard is shared across disciplines, i.e., whether one is in
an emergency room or doctor’s office, the proper method of ascertaining the risk of a certain
adverse outcome for the patient is the same. Compare id. at 38:3–12 (explaining that there is
crossover between his specialty and others that has allowed him to offer opinions outside vascular
surgery) with id. at 42, 45:23–46:1 (explaining that the presentation of Decedent’s symptoms in
all cases requires that the complication of an IVC filter be considered and further investigation is
required, and “at the very least,” the situation entails a consultation with a vascular surgeon to
evaluate whether the back pain is being caused by the IVC filter).
77
   Id. at 65:10–15.
                                                 19
overlapping testimony, although potentially cumulative, does not render the
testimony of one of the experts inadmissible.78 Moreover, limiting a party’s
presentation of evidence on this ground should be done “sparingly.”79 If the
excluded evidence goes to the “heart” of the plaintiff’s case, even if it had the same
“general character” as other evidence, it could warrant a new trial.80 Accordingly,
the Court finds that Dr. Brewster’s testimony goes to the heart of the issue in this
case, is material to Plaintiff’s theory, and is not inappropriately cumulative,
particularly given the complexity of this action. Therefore, the motions of Mr.
Blemle and Dr. Frankel on this subject are DENIED.



        3. Bayhealth’s Motion in Limine to Exclude Testimony and Argument
           that Dr. Frankel is Their Agent or Apparent Agent, or in the
           Alternative, Motion for Summary Judgment as to Agency Claims
           Regarding Dr. Frankel


       Generally, when reviewing a motion for summary judgment pursuant to
Delaware Superior Court Civil Rule 56, the Court must determine whether any
genuine issues of material fact exist.81 If there is no genuine issue of material fact
and the movant is entitled to judgment as a matter of law, summary judgment is
appropriate.82 The moving party bears the initial burden of showing that there are
no genuine issues of material fact; when such a showing is supported in the motion,
the burden then shifts to the nonmoving party to show that there are material issues
of fact in dispute.83 Furthermore, the Court must draw all factual inferences in a

78
   Galmore v. St. Francis Hosp., 2011 WL 2083888, at *2 (Del. Super. Ct. Apr. 27, 2011)
(citation omitted).
79
   Barrow v. Abramowicz, 931 A.2d 424, 430 (Del. 2007) (citation omitted).
80
   Green v. Alfred A.I. duPont Inst. of Nemours Found., 759 A.2d 1060, 1063 (Del. 2000) (citing
Watts v. Delaware Coach Co., 58 A.2d 689, 696 (Del. Super. 1948)).
81
   Super. Ct. Civ. R. 56(c); Wilmington Trust Co. v. Aetna, 690 A.2d 914, 916 (Del. 1996).
82
   Super. Ct. Civ. R. 56(c); Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979)
83
   Sizemore, 405 A.2d at 681.
                                                20
light most favorable to the non-moving party.84 Therefore, summary judgment will
not be granted if it appears that there are material facts in dispute or that further
inquiry into the facts would be appropriate “in order to clarify the application of the
law to the circumstances.”85
       Looking first to the issue of whether an actual agency relationship existed, the
plaintiff must demonstrate that the employer/hospital controlled or had the right to
control the conduct of the servant/physician in the performance of the
servant/physician's work.86 It is well settled in Delaware that general agency
principles apply to hospitals and physicians.87 “Where there is sufficient evidence
establishing the requisite right of control, the trier of fact may find that the physician
is an agent of the hospital and thus impose vicarious liability on the hospital.”88
“However, if the requisite right of control does not exist, the physician is considered
an independent contractor and the hospital is generally not liable for the negligence
of an independent contractor.”89 Thus, the level of control a hospital exerts over a
physician is a determinative factor with regard to a physician's classification.90 The
determination of whether an agency relationship exists depends on the specific facts
of the case. Delaware courts have “recognize[d] that no single rule could be laid
down to determine whether a given relationship is that of [a servant to a master] as
distinguished from an independent contractor.”91               Rather, such determinations
should ordinarily be made by the fact-finder.92


84
   Alabi v. DHL Airways, Inc., 583 A.2d 1358, 1361 (Del. 1990); Merrill v. Crothall-Am., Inc., 606
A.2d 96, 100 (Del. 1992).
85
   Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. 1962).
86
   Dunn v. Atlantic Surgical Associates, LLC, 2007 WL 1784093, at *1 (Del. Super. Apr. 27, 2007).
(citing Fulton v. Quinn, 1993 WL 19674, at *3 (Del. Super. Jan. 12, 1993)).
87
   Id.
88
   Fulton, 1993 WL 19674, at *3.
89
   Id.
90
   Id.
91
   Murphy v. Bayhealth, Inc., 2005 WL 578823, at *3 (Del. Super. Feb. 4, 2005) (quoting White v.
Gulf Oil Corp., 406 A.2d 48, 51 (Del. 1979)).
92
   Id.
                                                21
       In this case, Plaintiff argues that control can be found by virtue of both (1) the
contract Dr. Frankel signed with Bayhealth, and (2) Dr. Frankel’s supervisory
responsibility over Mr. Blemle, who is a Bayhealth employee. Bayhealth argues that
Dr. Frankel’s testimony reveals that he was a “locum physician” hired by a company
independent from Bayhealth, i.e. Weatherby, to fill in as a physician at Bayhealth
for prescribed periods.93
       Here, the testimony indicates that Dr. Frankel worked the same shift as
Bayhealth employees.94 These work hours, although provided to Dr. Frankel by
Weatherby, were ultimately “accepted” and “determined” by Bayhealth.95                              In
addition, Dr. Frankel stated that he was governed by the rules and regulations of
Bayhealth, and although he could not remember the specific rules, he knew that they
governed his supervisory relationship with Mr. Blemle.96 There is also Mr. Blemle’s
Collaborative Agreement, which, although not signed by Dr. Frankel, mandates clear
responsibilities and work performance expectations for the supervisor of a physician
assistant.97 For these reasons, the Court finds that there is a genuine issue of material
fact regarding whether Dr. Frankel was the actual agent of Bayhealth. Therefore,
the determination of Dr. Frankel’s agency relationship with Bayhealth must be left
to the jury. It therefore follows that testimony and argument that Dr. Frankel was



93
   Pl.’s Resp. to Def. Bayhealth’s Mt. in Lim. to Exclude Test. and Arg. that Dr. Frankel is Their
Agent or Apparent Agent, or in the Alternative, Mt. for Summ. J. as to Agency Claims Regarding
Dr. Frankel, Ex. C, Dep. Tr. of Robert Frankel, M.D. at 17–18.
94
   See id. at 16:20–24 (testifying that he believed he worked the “day shift,” i.e., 7 a.m. to 7 p.m.).
95
   Defendant Robert Frankel, MD’s Resp. in Opposition, (D.I. 135), at ¶10 (“ Pursuant to that
contract, upon Bayhealth’s specific request for Emergency Physician coverage for specifically
identified shift assignments (date, time and location), Weatherby offered Dr. Frankel, who [sic]
Bayhealth accepted. The finality of the arrangement was conditioned upon the granting of staff
privileges to Dr. Frankel by Bayhealth. While Dr. Frankel received confirmation of his
assignment from Weatherby, the dates, times and locations repeated by Weatherby in the
assignment letter were determined by Bayhealth. Bayhealth retained the right to terminate the
physician assignment for just cause”).
96
   Dep. Tr. of Robert Frankel, M.D. at 26:19–27:6.
97
   Pl.’s Resp. to Bayhealth’s Motion to Exclude (D.I. 136), Ex. B.
                                                  22
the agent of Bayhealth at all relevant times will not be excluded. For these reasons,
Bayhealth’s motion is DENIED.98


                                        III.    CONCLUSION



          For the reasons discussed above:
     I.    Plaintiff’s Motion in Limine to Exclude Statistical Evidence is
           GRANTED.
     II.   Plaintiff’s Motion in Limine to Preclude Irrelevant and Unduly Prejudicial
           Testimony of Brett S. Blemle, PA-C’s Military Service is DENIED.
     III. Plaintiff’s Motion in Limine to preclude Defendant’s Pathology Expert,
           Michael Johnson, M.D. From Offering any Opinion or Testimony on
           Cause of Death or Possible Causes of Death is GRANTED.
     IV. Plaintiff’s Motion in Limine to Preclude Testimony or Allusion to Alleged
           Third Party Negligence is GRANTED.
     V.    Defendant Brett S. Blemle PA-C’s Motion in Limine to Preclude Evidence
           or Reference to any Alleged Damages Sustained by Tammy L. Riggins is
           GRANTED.
     VI. Defendant Brett S. Blemle PA-C’s Motion in Limine to Preclude
           Unqualified Standard of Care Testimony of Plaintiff’s Expert David
           Brewster, M.D. is DENIED.
     VII. Defendant’s Robert Frankel, MD’s Motion in Limine to Preclude
           Unqualified Standard of Care Testimony of Plaintiff’s Expert David
           Brewster, M.D. is DENIED.
     VIII. Defendant Bayhealth Medical Center, Inc. and Bayhealth Emergency
           Physicians, LLC’s Motion in Limine to Exclude Testimony and Argument
           that Dr. Frankel is Their Agent or Apparent Agent, or in the Alternative,
           Motion for Summary Judgment as to Agency Claims Regarding Dr.
           Frankel is DENIED.




98
   Plaintiff’s counsel stated that she will not be arguing apparent agency and that she is “focused
on actual agency.” Oral Arg. Tr. at 105:10–11. Dr. Frankel’s counsel stated that he does “not
intend . . . to elicit testimony or evidence” regarding apparent agency and that it is a “moot issue.”
Id. at 108:11–15. Therefore, the Court need not address that issue.
                                                   23
      In addition, given the disposition of Plaintiff’s Motion regarding third party
negligence, Bayhealth’s Motion in Limine to Preclude Testimony and Argument
That Bayhealth Violated the Standard of Care is rendered MOOT.
      IT IS SO ORDERED.




NEP:tls
Via File & ServeXpress
oc: Prothonotary
cc: Counsel of Record




                                        24